GRIFFIN, Judge.
The state has appealed the lower court’s order granting Thomas H. Spioch, III [“Spioch”] a new trial on five counts of sexual activity or attempted sexual activity with a child while Spioch was in a position of custodial authority over the child. Spioch was convicted on a total of twenty-eight counts, the remaining twenty-three of which charged *713lewd and lascivious conduct. All twenty-eight counts involved the same young male victim. Spioch has cross-appealed the lower court’s denial of Spioch’s motion for new trial on the remaining twenty-three counts. We have considered all issues raised both on appeal and on cross-appeal and find no error.
AFFIRMED.
W. SHARP and THOMPSON, JJ., concur.